Case 3:12-cr-30268-DWD Document 132 Filed 04/27/21 Page 1 of 2 Page ID #722




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF ILLINOIS

 UNITED STATES OF AMERICA,                 )
                                           )
                      Plaintiff,           )
                                           )
 vs.                                       )          Case No. 12-CR-30268-DWD
                                           )
 PHILLIP D. WEBB,                          )
                                           )
                      Defendant.           )

                               MEMORANDUM & ORDER

DUGAN, District Judge:

       On March 26, 2021, the United States filed a motion to authorize payment from the

inmate trust account of Defendant Phillip D. Webb. (Doc. 131). On July 28, 2014, the Court

sentenced Webb to a 181-month term of imprisonment and ordered him to pay $201.95 in

restitution, a $400.00 special assessment, and a fine of $800.00. As of the date of the

Government’s motion, Webb had only paid $75.00 of his special assessment and $125.00

towards the fine. He has since paid an additional $25.00, and the United States seeks

payment from Webb’s trust account in the amount of $851.95 for the remaining restitution

and fine owed.

       According to the United States, the Bureau of Prisons maintains in its possession,

custody, or control $876.95 in encumbered funds belonging to Webb that are currently

held in his trust account. Pursuant to 18 U.S.C. § 3664(n), a person who is obligated to pay

restitution or a fine and who receives substantial resources from any person while

incarcerated is “required to apply the value of such resources to any restitution or fine still

owed.” The Court FINDS that Defendant still owes $201.95 in restitution and at least
Case 3:12-cr-30268-DWD Document 132 Filed 04/27/21 Page 2 of 2 Page ID #723




$650.00 of the assessed fine. Defendant has made a payment of $25.00 in March 2021;

therefore, the payment amount requested by the United States is now $851.95.

       For good cause shown, the Court GRANTS motion to authorize payment from

inmate trust account (Doc. 131). The Bureau of Prisons is AUTHORIZED and ORDERED

to turnover to the Clerk of this Court payment in the amount of $851.95. The Clerk of Court

shall accept the funds currently held in the trust account for the following inmate:

              Phillip D. Webb
              Reg. No. 09900-025
              USP Thomson
              P.O. Box 1022
              Thomson, IL 1002

The Clerk shall apply these funds as payment towards the criminal monetary penalties

owed by the defendant in this case. Payments shall be made payable to the Clerk of the

District Court, 750 Missouri Avenue, East St. Louis, Illinois 62201. The United States shall

provide a copy of this Order to the Garnishee.

       SO ORDERED.

       Dated: April 27, 2021


                                                        ______________________________
                                                        DAVID W. DUGAN
                                                        United States District Judge
